Citation Nr: 1453841	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to August 1975, from April
1977 to April 1981, and from November 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before the undersigned at a July 2012 video conference hearing.  In April 2014, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of his service as border patrol on the East German and Czechoslovakian border.  Specifically, he testified that he experiences PTSD symptoms as a result of witnessing the slaughter of civilians fleeing the Warsaw Pact on the East German and Czechoslovakian border.  He also indicated that his PTSD symptoms resulted from seeing a Russian helicopter flying overhead and shining its lights on the Veteran and his location.  

The Veteran's claim was previously remanded in order to afford him a VA psychiatric examination.  The Veteran was scheduled for a VA examination in May 2014 for which he failed to report, and his claim was therafter denied.  

In October 2014, the Veteran submitted correspondence indicating that he had been unable to report for the examination in May 2014 because he had to work and had been unable to take time off.  He requested that the examination be rescheduled after the first of the year so he could take a vacation day at that time to attend the examination.  

In light of the Veteran's request that the hearing be rescheduled and because he failed to report for the examination for good cause, namely because of job restrictions, the Board will remand the claim in order to afford a second chance to attend a VA examination.  However, the Veteran is advised that it is highly important for him to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination after January 1, 2015.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should diagnosed any current psychiatric disability, if any, in accordance with the DSM criteria, to include depression, generalized anxiety disorder, and/or PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disability either began during or was otherwise caused by the Veteran's active duty service.  

In so doing, the examiner should specifically address previous diagnoses of record, including depression, generalized anxiety disorder, PTSD, and substance-induced mood disorder.  The examiner should also consider the Veteran's purported stressor events, which include seeing a Russian helicopter fly overhead and shining its lights on the Veteran and his location and witnessing the purported slaughter of civilians fleeing the Warsaw Pact on the East German and Czechoslovakian border.  

A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did). 

2.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

